DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the limitation “a first protrusion extends from the inner surface” in lines 4-5 renders the claim indefinite since it is unclear to the Examiner as to whether the limitation “the inner surface” is the same as the limitation “at least one tapered inner surface” in line 2 or not. Note, based on the disclosure, the limitations “the inner surface” and “outer surface” recited in line 5 should be corrected to “the tapered inner surface of the tapered portion” and “the outer surface of the tapered portion”. For purposes of prosecution, the Examiner is considering the former interpretation for the rejections below. Appropriate correction is required. 
Note with regards to claim 9, the claim suffers from the same deficiencies as above; therefore, the same appropriate correction is required as well. 
With regards to claim 6, the limitation “the first inner surface” renders the claim indefinite. It is unclear if the Applicant is referring back to the “inner surface” of the first protrusion of the tapered portion or the tapered inner surface of the connection portion. Note based on the disclosure, it appears the “first inner surface” is trying to refer back to the “inner surface” of the first protrusion of claim 1. For purposes of prosecution, the Examiner is taking the former interpretation for the rejections below. Appropriate correction is required. 
Note with regards to claim 15, the claim suffers from the same deficiencies as that of claim 6 above; therefore, the same appropriate correction is required as well. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102a1 and 102 102a2 as being clearly anticipated  by Nishi (JP-2006274947 A).
Re claim 1, (as best interpreted), Nishi teaches a particle separator nozzle valve 17 (see annotated 1st Embodiment---FIG. 4-7 below), comprising: 
a connection portion (attachment 18, FIG 18) providing at least one tapered inner surface (A; see FIG. 7 below); 
a tapered portion 19 extending from the connection portion 18, wherein the tapered portion 19 includes a tapered inner surface (B; FIG. 7 below) and a tapered outer surface (C), and a first protrusion (D) extends from the tapered inner surface (B) and a second protrusion (E) extends from the tapered outer surface (C); and 
a lip portion (19a, 19a) extending from the tapered portion 19.
Re claim 5, Nishi also teaches wherein the lip portion (19a, 19a; see FIG. 7) includes two opposing lips 19a, 19a extending from the tapered portion 19.
Re claim 6, Nishi teaches wherein the tapered portion 19 includes a third protrusion (J; see FIG. 7 below) extending from a second inner surface (K) opposite the first inner surface (B).
Re claim 7, Nishi teaches wherein the tapered portion 19 includes fourth protrusion extending from a second outer surface (L) opposite the tapered outer surface (C).
With regards to claim 8, regarding the term "injection molded component", such limitation is being treated as the product-by-process claim, and the determination of patentability of a product-by- process claim is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, (Fed. Cir.1985). See MPEP § 2113. Note, in the instant case, Kishi does disclose that the nozzle valve can be made from rubber or elastomeric materials; thus, implying that such a valve can be readily injection molded into a monolithic component, as it is well-known in the art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 9-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (‘947) in view of Kimura (JP-2015175242 A).
Re claim 2, Nishi further teaches wherein the connection portion 18 includes a plurality of segments (F & G; see FIG. 7 below) except for where each providing a tapered inner connection portion surface.
However, Kimura (‘242) teaches that it is conventional in the art of particle separator nozzles to provide a nozzle wherein the connection portion 42 (fig. 2) includes a plurality of segments (H & I; see annotated FIG. 2 below of Kimura ‘242), each providing a tapered inner connection portion surface (42d, 34; see FIG. 2). Kimura (‘242) further discloses that such tapered inner connection portion surface for each of the plurality of segments of the connection portion of the nozzle would provide for an easier attachment of the nozzle valve 40 to the attachment point 30 of the pre-cleaner 20. 
In view of this, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the connection portion of Nishi, such that the plurality of segments each provides a tapered inner connection portion surface, as clearly taught and suggested by Kimura (‘242), in order to allow for an easier installation of the nozzle valve to the pre-cleaner (see pg. 3, par. 6). 
Re claim 3, note, as can be seen in FIG. 2 below by Kimura (‘242), the gap, which is interpreted to be where 32 is pointing to, is provided in between and adjacent of the plurality of segments H & I. 
Re claim 9, (as best interpreted), Nishi teaches a particle separator nozzle valve 17 (see annotated 1st Embodiment---FIG. 4-7 below), comprising: 
a connection portion (attachment 18, FIG 18) providing at least one tapered inner surface (A; see FIG. 7 below); 
a tapered portion 19 extending from the connection portion 18, wherein the tapered portion 19 includes a tapered inner surface (B; FIG. 7 below) and a tapered outer surface (C), and a first protrusion (D) extends from the tapered inner surface (B) and a second protrusion (E) extends from the tapered outer surface (C); and 
a lip portion (19a, 19a) extending from the tapered portion 19, wherein a portion (M; see FIG. 7 below) of the tapered outer surface 19 is provided between the second protrusion (E) and the lip portion 19a (e.g., the 19a provided on the right of FIG. 7, just as illustrated). 
However, Nishi fails to explicitly teach that the connection portion being substantially square in cross section. 
However, Kimura (‘242) teaches a very similar particle separator nozzle valve 40 (see FIG. 3 & 5) wherein the connection portion 42 can be substantially square in cross section. 
In view of this, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the connection portion of Nishi, such that the cross section of the connection portion can be substantially square, as clearly taught and suggested by Kimura (‘242), in order to allow for an easier installation of the nozzle valve to the pre-cleaner having a substantially square connection mating part. 
With regards to claim 10, regarding the term "injection molded component", such limitation is being treated as the product-by-process claim, and the determination of patentability of a product-by- process claim is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, (Fed. Cir.1985). See MPEP § 2113. Note, in the instant case, Kishi does disclose that the nozzle valve can be made from rubber or elastomeric materials; thus, implying that such a valve can be readily injection molded into a monolithic component, as it is well-known in the art. 
With regards to claim(s) 11-12, the claim(s) is/are commensurate in scope with claim(s) 2-3, and is/are rejected for the same reasons as set forth above. 
Re claim 14, Nishi also teaches wherein the lip portion (19a, 19a; see FIG. 7) includes two opposing lips 19a, 19a extending from the tapered portion 19.
Re claim 15, Nishi teaches wherein the tapered portion 19 includes a third protrusion (J; see FIG. 7 below) extending from a second inner surface (K) opposite the first inner surface (B).
Re claim 16, Nishi teaches wherein the tapered portion 19 includes fourth protrusion extending from a second outer surface (L) opposite the tapered outer surface (C).
Allowable Subject Matter
Claims 4 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    730
    1042
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    654
    711
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note, the various cited prior arts all teach very similar particle separator nozzle valve. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747